OPINION OF THE COURT
Memorandum.
The order of the Appellate Division so far as appealed from should be affirmed, with costs, for the reasons stated in that court’s memorandum decision. We add only that the Appellate Division did not exceed its powers when its order stated that “it is determined that Todem Homes, Inc., has the right to specific performance of the option agreement dated June 10, 1969”. Although not an order granting specific performance in the earlier action, we take this “determination” as a necessary predicate to deciding the question of ownership of the property in dispute.
*529Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Meyer taking no part.
Order, insofar as appealed from, affirmed, with costs, in a memorandum.